Citation Nr: 1119358	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-19 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for a bilateral hand or wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1979 and from February 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for rheumatoid arthritis.

The Veteran provided testimony during a videoconference hearing before the undersigned in December 2010.  A transcript is of record.  At the hearing, the Veteran conceded that he did not have rheumatoid arthritis, but that he was seeking service connection for disabilities of the hips, shoulders and hands, however, diagnosed.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes the Veteran's claim on appeal to be for service connection for hip, shoulder and hand disabilities, regardless of the precise diagnosis. 

The issues of entitlement to service connection for bilateral shoulder disability and a bilateral wrist and hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A bilateral hip disability, namely osteoarthritis, began as a result of an in-service injury and has continued since.  



CONCLUSION OF LAW

A bilateral hip disability, osteoarthritis, was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The record clearly demonstrates current osteoarthritis of both hips according to physical examination and diagnostic testing.  An X-ray examination in October 2006 was interpreted as showing degenerative changes in both hips.  On a March VA QTC examination, the diagnoses included degenerative arthritis of both hips.

The Veteran stated during the December 2010 Board hearing that he incurred strains of both hips during active duty while unloading heavy duffle bags and that his hip symptoms had continued since.  An April 2003 service treatment record indicated the diagnosis of degenerative joint disease of the hip, but did not indicate which hip.  A May 2003 service treatment record documented that the Veteran complained of right hip pain while loading duffle bags.

The Veteran is competent to report current symptoms of his right hip injury, when such symptoms began and that they have continued since active duty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements have been consistent and are credible.  Therefore, the Veteran's testimony, in addition to the service treatment records, is sufficient to establish an in-service injury and a continuity of symptomatology since discharge.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hip osteoarthritis.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a bilateral hip disability, namely osteoarthritis, is granted.  


REMAND

During the December 2010 hearing, the Veteran testified that he had continued to receive treatment at the Fayetteville VA Medical Center (VAMC).  The last VAMC treatment records in the claims file are dated in May 2010.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  

In April 2004, service treatment records were requested from the 3398th US Army Reception Battalion, Det 2.  The claims file does not demonstrate that a response was received and an undated memorandum of Formal Finding of Unavailable of Service Treatment Records for the period of service from February 24, 2003, to February 23, 2004, does not indicate that a response was received asserting that the records were unobtainable.  

If VA requests records from a Federal Agency those efforts must continue until the records are obtained or it is reasonably certain that the records are unavailable or further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Therefore, further attempts to obtain service treatment records from the Veteran's second period of active duty service are required in accordance with 38 C.F.R. § 3.159 (2010).  

In addition, the Veteran reported that he served in the Army Reserve between his first and second period of active duty.  It does not appear that an attempt to verify his periods of service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), has been made.  The Veteran stated during an August 2006 VA QTC examination that his joint-related symptoms, which he called rheumatoid arthritis, began in 1990 as a result of the years of physical training and road marching.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Therefore, the status of the Veteran's service while in the Reserves and any related service treatment records, are relevant to his claim for service connection and must be verified and obtained in accordance with in accordance with 38 C.F.R. § 3.159 (2010).  

The Veteran has not been afforded an examination to evaluate his claimed hand and wrist disabilities.  His testimony is to the effect that he began experiencing symptoms in service, and that these have continued to the present.  VA treatment records document complaints of right hand numbness.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Although the Veteran has offered testimony as to a continuity of symptomatology, an examination is needed to determine whether he has a current disability to explain is reports of pain and numbness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, including treatment from the Fayetteville VAMC for the period beginning in May 2010.  

2.  Take all necessary steps to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the Army Reserve.   

3.  Obtain copies of all service treatment records, including records from service with the 3398th US Army Battalion, Det 2, and records from the Veteran's time with the Army Reserve, in accordance with 38 C.F.R. § 3.159.  

4.  Once the above requested development has been completed, provide the Veteran with a new VA examination to determine whether any current hand or wrist disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hand or wrist disability had its onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history and symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


